 In the Matter of SEARS,ROEBUCK ANDCo.andRETAILCLERKS INTER-NATIONAL PROTECTIVEASSOCIATION, A. F. of L.Case No. 10-R-1614.-Decided March 5, 1946Mr. Harry H. Kahn,of Chicago, Ill., for the Company.Mr. Albert W. Gossett,of Atlanta, Ga., for the Union.Mr. James Zett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Retail Clerks International ProtectiveAssociation, A. F. of L., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Sears, Roebuck and Co., Atlanta, Georgia, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Dan M. Byrd,Jr., Trial Examiner.The hearing was held at Atlanta, Georgia, onNovember 19, 1945.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSears, Roebuck and Co. is a New York corporation licensed to dobusiness in the State of Georgia. It operates two retail stores anda mail order house in the city of Atlanta, but we are here concernedonly with its retail store located on 675 Glen Iris Drive in Atlanta.During the past year the Company purchased in excess of $500,000worth of merchandise, over 50 percent of which was purchased(56N. L.R. B., No. 32.285 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDoutside the State of Georgia.During the same period of time, thesales of the Company were in excess of $1,000,000, practically allof which were made within the State of Georgia.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDRetailClerks International Protective Association is a labororganization, affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to September 7, 1945, Albert W. Gossett, representative ofthe Union, telephoned H. W. Buckley, general manager of the retailstore, requested recognition of the Union, and was told that thequestion would have to be handled by the Company's Chicago office.Since that time the Company has not recognized the Union.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks an over-all unit of sales clerks and non-confidentialoffice employees along with certain miscellaneous categories of em-ployees, excluding the warehouse and all supervisory personnel.TheCompany, on the other hand, would limit the unit to sales clerksand certain miscellaneous groups, apparently contending that a jointunit of sales clerks and office employees is inappropriate, andspecifically contending that all its office employees, whether theyhave access to the records dealing with its business operations orwith its labor relations, are confidential employees.The Company's contention that the proposed unit is an improper'The Field Examinerreportedthatthe Union submitted 110 cardsThere are approximately 300 employees in the appropriate unit.The Company objected to the admissioninto evidence of theReport on Investigationof ContendingLaborOrganizations on the ground,among others,of incompetency.TheTrial Examiner overruledthisobjection and his ruling is hereby upheld.SeeMatterof Buffalo Arms Corporation,57 N. L. R. B. 1560;Matterof Champion Sheet MetalCompany,Inc.,61N. L. R. B. 511,and cases citedtherein. SEARS, ROEBUCK AND CO.287grouping cannot be upheld.Both the retail clerks and office em-ployees are on the same pay roll, receive comparable hourly ratesof pay, and participate in the same company benefit plans of groupinsurance, cash discounts, profit sharing, sick leave, and vacations.All utilize the same employee facilities with a consequent and constantintermingling. Instead of a divergence, there is here a strong mutual-ity of interest in working conditions .2We have on numerousoccasions, where as here only one labor organization was involved,approved a unit, similar to that presently proposed, in other depart-ment stores of the same company 3 and of other large departmentstores similarly engaged.4Nor can we uphold the Company's contention that its clericalemployees' access to important business information is tantamount toa confidential relation.The clearly established policy of this Boardis that only those employees are confidential who have access toconfidential records concerning employer-employee relations.5Officeclericals are notipso factoconfidential.In spite of the disagreement between the parties as to thegeneralcomposition of the unit, they did agree on specific inclusions andexclusions.In addition to the sales clerks (except in the ServiceStation), both parties would include porters and maids (except inthe warehouse), markers and checkers in the Marking Department,five assistants and one clerical in the Display Department, aseamstress and a presser in the Tailor Shop, a receiver in the Re-ceivingRoom, and a linoleum and carpet cutter.Both partieswould exclude the categories listed in Appendix A, among whichare the warehouse, both shipping departments, truck drivers, headreceivers, and all supervisory personnel.The following classifications, on the other hand, are in dispute,all of which the Union would include 6 and the Company exclude.All departments considered are directed and controlled by one ormore supervisory officials, whom both parties agreed to exclude.2 Louis WeinbergAssociates,Incorporated,13 N. L.R. B. 66;Sloss-Sheffield Steel andIron Co.,32 N. L. R. B. 710.8 Sears, Roebuck and Company,53 N. L. R. B. 5'See the following cases dealingwithMontgomery Ward and Co,Incorporated,36N. L. R. B. 69 ; 38 N. L. R. B 297 ; 41 N. L. R. B. 122 ; and 53 N. L. R B. 1300.6Matter of Creamery Package Manufacturing Company,34 N L. R B. 108;Matterof Chrysler Corporation,58 N L.It.B. 239,Matter of U S. Automatic Corporation,58 N. L R. B. 662;Matter of Bethlehem Steel Company,61 N. L R. B. 854.e The Union,in spite of its repeated objection,seemed in effect to accept the Com-pany's contention,and consequently seemed to agree to the exclusion of practicallyall the office clericals employed by the Company.From a careful analysis of the record,however, we conclude that the Union agreed "to go along" in many disputed cases ofoffice employees,ifsuch employeeswerein fact confidential.In regard to other clericalstheUnion entered an unqualified and unconditional agreement of exclusion.Thesecategories are listed in Appendix A, and excluded from the unit herein found appro-priate.The former class of conditional exclusions shall be considered as disputed. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDAuditing Department.Three clericals in this department devotefull time to making up and computing the pay roll, picking upthe daily time cards of all employees, and crediting employees withsuch time and with any sales commissions they might have earned.'Three others read the cash registers in the mornings and help onthe pay roll.All six employees apparently have access to personnelrecords, but since this is only for purposes of computing earnings,they will be included in the unit."Credit Department.Among others, this department employs twocashiers, one collection correspondent, and two credit interviewers.They have access to the complete credit history of customers, whichis insufficient to evoke a confidential relation.They will, accordingly,be included.Customer Service and Repairs.Approximately 10 clerks in thisdepartment handle customer complaints, follow up repairs from thefactory, and handle cash on "will call," lay away, plan. Since theyhave no access to labor relations records, they will be included inthe appropriate unit.Cashier's Office.Five cashiers in this department take the payroll as computed in the Auditing Department, and place the correctamount of wages in the pay envelopes. Since there is nothing confi-dential about pay-roll records, these cashiers will be included inthe unit.Receiving Room.Two clerks have access to source records andcheck the various mark-ups throughout all departments in the store.They have no access to personnel records, and will, therefore, beincluded.Flying Squad Messenger.This employee is stationed in the officesof the General Manager and Operating Superintendent. She deliversmail and open teletype messages to the various supervisory officialsthroughout the store.When the General Manager's Secretary isabsent or ill, she answers the phone, does some typing, but cannottake shorthand.She has also substituted in the personnel office. Itwas estimated that 40 percent of her time is expended in runningerrands.She has access to personnel records and will, therefore,be excluded.Service Station.The Company's service station is located im-mediately adjacent to its retail store and is under the supervision, asis the retail store, of the general manager.The service station is4 Towards the close of the hearing,the parties erroneously agreed to exclude theCommission Clerk.This clerk is a completely non-confidential employee,apparentlyis one of the pay-roll clerks, and will therefore be included.aMatter of South Bend Lathe Works,59 N. L.R. B. 562;Matter of Bethlehem SteelCompany,63 N. L.R. B. 1230. SEARS, ROEBUCK AND CO.289under the immediate supervision of a manager and two divisionmanagers.The Union would include, and the Company exclude,the service station foremen.While the testimony is scant, it doesappear that the foreman can effectively recommend the hiring,disciplining, and discharging of employees, and will, therefore, beexcluded as a supervisor.The service station utilizes the employment office, display office,customer service department, and other services of the retail store.No distinction is made as to wages, hours, working conditions, andbenefits between these employees and those in the retail store proper.The fact that the service station maintains a separate profit and lossstatement does not outweigh the other enumerated factors.We shall,therefore, include all sales clerks, service attendants, and all othernon-supervisory employees of the service station in the unit.Mechanical Service.The servicemen "M. S." repair electrical ap-pliances sold by the store.Sometimes these repairs are made in thestore, but the larger portion of them are made in homes of thecustomers.The wages, hours, and working conditions of these em-ployees are substantially the same as those of other employees andlike the sales clerks, they come in contact with customers of theCompany.They will be included in the unit.We find that all employees of the Company's Glen Iris Driveretail store, including the service station and mechanical service em-ployees, porters, and maids, markers and checkers, the five assistantsand one clerical in the Display Department, the seamstress, presser,receiver, linoleum and carpet cutter, and all office employees exceptthose listed in Appendix "A"; but excluding the flying squad mes-senger, employees listed in Appendix "A", the service station foreman,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESThe Company maintains different classifications of employees,namely, regular, extra, and contingent.In accordance with theagreement of the parties, we find contingent employees 9 ineligible,and regular employees eligible, to vote.The Union would allow, and the Company would hold ineligible,Y Contingent employees are mainly school children and housewives who work at theirpleasure on Saturdays.686572-46-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe extra employees to participate in the election 10An extra is aprobationer who must work 24 weeks to become a regular employee,if otherwise satisfactory.Though probationers are disqualified fromthe various plans of the Company, cash discount plan excepted, theyare generally subject to the same working conditions of regularemployees ; a probationer's rate of pay is based upon previous ex-perience, and not upon his classification as a probationer.On otheroccasions we have declared similar probationers of the same Companyeligible to vote.l1We find they have the same interest in termsand conditions of employment as the regular employees, and accord-ingly shall permit them to vote, if they are otherwise eligible.12We shall direct that the question concerning representation whichhas arisen, be resolved by an election by secret ballot among em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceeding the date of this Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sears, Roebuckand Co., Glen Iris Drive Retail Store, Atlanta, Georgia, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, and the determination in Section V, above,10The Company contends that the turn-over in this class of employees has been 100percent in 6 months;theUnion seriously contests this contention.The Companyfurther claims that they are mainly the wives of servicemen and ball players, andtotalapproximately 100 employees.All regular employees of the Company are ex-probationers,and the Company offered no criteria to determine which present pro-bationers have a reasonable expectancy of becoming regular employees except its contra-dictory claims of a 100-percent turn-over, and its statement that all regular employeeshad served a probationary period, and that no new employee was hired except as anextra.Further,upon becoming a regular employee,time spent as a probationer becomesretroactive as regards the length of service and eligibility for participation in the benefitplans of the Company.ss Matter of Sears, Roebuck and Company,44 N. LR B.507, 53 N.L. R. B. 5.12Matter of Ideal Roller 1 Manufacturing Company, Inc.60 N L.R. B 1105 ;Matter ofCentral Barge Company,61 N L. R B.784; Matter of Clarksville Manufacturing Com-pany,52 N L R. B. 1502. SEARS, ROEBUCK AND CO.291among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by Retail Clerks International Protective Association, affiliatedwith the A. F. of L., for the purposes of collective bargaining.MR. GERARD D. REILLYtook no part in the consideration of theabove Decision and Direction of Election.APPENDIX AA.-AGREED EXCLUSIONSAll Managers, Supervisors, Superintendents, and Division Managers.Auditor.Head Cashier.AssistantAdvertisingManager,AssistantAuditing Supervisor,Assistant Head Cashier, Assistant Customer Service Manager.Head Receiver.Head Porter.Mechanical Service Shop Foreman.Private Secretaries to-General Manager, Operating Superintendent,Auditor, CreditManager, Customer Service Manager, RepairPartsManager, Receiving Room Manager, Display Manager,Service Station Manager.All employees in the offices of Personnel, Merchandising, and Ad-vertising.Warehouse, Shipping Departments, and Truck Drivers.